UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 5/31/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus BASIC Municipal Money Market Fund May 31, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments100.8% Rate (%) Date Amount ($) Value ($) Colorado3.1% Colorado, Revenue, TRAN (Education Loan Program) 1.50 8/12/10 4,000,000 4,009,532 Solaris Metropolitan District Number 1, Property Tax Revenue (LOC; Key Bank) 0.58 6/7/10 2,610,000 a 2,610,000 Connecticut1.9% Connecticut Health and Educational Facilities Authority, Revenue (Covenant Retirement Communities, Inc. Issue) (LOC; ABN-AMRO) 0.24 6/7/10 2,000,000 a,b 2,000,000 Plainville, GO Notes, BAN 1.50 10/28/10 2,000,000 2,006,411 Florida6.3% Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.34 6/7/10 2,835,000 a,c 2,835,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 2.00 4/21/11 5,000,000 5,031,547 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wachovia Bank) 0.37 6/7/10 1,240,000 a 1,240,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (LOC; Branch Banking and Trust Co.) 0.29 6/7/10 4,500,000 a,b 4,500,000 Georgia4.0% Clayton County Development Authority, Revenue (DACC Public Purpose Corporation II Project) (LOC; Dexia Credit Locale) 0.45 6/7/10 4,570,000 a 4,570,000 Cobb County, GO Notes, TAN 1.50 12/30/10 4,000,000 4,028,003 Illinois.5% Illinois Development Finance Authority, Revenue (Park Ridge Youth Campus Project) (LOC; ABN-AMRO) 0.42 6/7/10 1,000,000 a,b 1,000,000 Indiana3.1% Indiana Educational Facilities Authority, Revenue (Martin University Project) (LOC; Key Bank) 0.37 6/7/10 2,625,000 a 2,625,000 Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.30 6/7/10 4,000,000 a,b,c 4,000,000 Iowa4.5% Guttenberg, HR, BAN (Guttenberg Municipal Hospial Project) 1.50 12/1/10 2,600,000 b 2,606,466 Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.50 6/7/10 5,000,000 a 5,000,000 Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/10 2,000,000 2,004,973 Kansas.7% Shawnee, IDR (Thrall Enterprises Inc. Project) (LOC; ABN-AMRO) 0.42 6/7/10 1,500,000 a 1,500,000 Louisiana3.6% Ascension Parish, Revenue (BASF Corporation Project) 0.43 6/7/10 2,800,000 a 2,800,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.29 6/7/10 5,000,000 a 5,000,000 Maryland.7% Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Bank) 0.54 6/7/10 1,545,000 a 1,545,000 Massachusetts1.9% Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; Allied Irish Banks) 1.15 6/1/10 3,000,000 a 3,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Museum of Fine Arts Issue) (Liquidity Facility; Bank of America) 0.28 6/1/10 1,100,000 a 1,100,000 Michigan5.8% Michigan, GO Notes 2.00 9/30/10 5,000,000 5,024,262 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.28 6/11/10 5,000,000 b 5,000,000 Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 0.48 6/7/10 2,430,000 a 2,430,000 Minnesota3.8% Robbinsdale, Revenue, Refunding (North Memorial Health Care) (LOC; Wells Fargo Bank) 0.30 6/1/10 5,000,000 a,b 5,000,000 Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.49 6/7/10 3,240,000 a 3,240,000 New Jersey1.0% East Brunswick Township, GO Notes, BAN 2.50 4/27/11 2,190,000 2,227,996 New York7.5% Metropolitan Transportation Authority, RAN 2.00 12/31/10 4,000,000 4,037,519 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.35 6/7/10 4,000,000 a 4,000,000 New York State Dormitory Authority, Revenue (The Rockefeller University) (Liquidity Facility; JPMorgan Chase Bank) 0.16 6/7/10 5,000,000 a 5,000,000 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.39 6/15/10 3,000,000 3,000,000 North Carolina4.8% North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (High Point University Project) (LOC; Branch Banking and Trust Co.) 0.29 6/7/10 4,000,000 a 4,000,000 North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 0.28 6/7/10 6,200,000 a,b,c 6,200,000 Ohio2.7% Akron, Street Improvement Special Assessment Notes 3.50 10/1/10 1,000,000 1,002,440 Bellevue City School District, School Facilities Construction and Improvement Unlimited Tax GO Notes 1.45 6/2/10 2,000,000 2,000,044 Clark County, Solid Waste Facilities Revenue (Eastwood Dairy LLC Project) (LOC; Wachovia Bank) 0.49 6/7/10 2,750,000 a 2,750,000 Oklahoma3.5% Optima Municipal Authority, Industrial Revenue (Seaboard Project) (LOC; Bank of the West) 0.45 6/7/10 7,500,000 a 7,500,000 Pennsylvania4.4% Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.31 6/7/10 2,000,000 a 2,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.31 6/7/10 1,200,000 a 1,200,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Bank) 0.29 6/7/10 1,257,000 a,b 1,257,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.44 6/7/10 5,000,000 a 5,000,000 South Carolina4.7% South Carolina Jobs-Economic Development Authority, Health Facilities Revenue, Refunding (The Episcopal Church Home) (Liquidity Facility; Wachovia Bank) 0.27 6/7/10 5,170,000 a,b 5,170,000 South Carolina Jobs-Economic Development Authority, HR (Conway Hospital, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Branch Banking and Trust Co.) 0.32 6/7/10 4,975,000 a,b 4,975,000 Tennessee15.6% Industrial Development Board of Blount County and the Cities of Alcoa and Maryville, Local Government Public Improvement Revenue (Maryville Civic Arts Center Project) (LOC; Branch Banking and Trust Co.) 0.29 6/7/10 6,000,000 a 6,000,000 Jackson Energy Authority, Gas System Revenue, Refunding (LOC; FHLB) 0.26 6/7/10 4,340,000 a 4,340,000 Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 0.33 6/7/10 4,300,000 a,b 4,300,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue, Refunding (Belmont University Project) (LOC; FHLB) 0.26 6/7/10 6,700,000 a 6,700,000 Sevier County Public Building Authority, Public Project Construction Notes (Tennessee Association of Utility Districts Interim Loan Program) 1.25 3/1/11 2,000,000 2,008,226 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.31 6/7/10 2,785,000 a,c 2,785,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.31 6/7/10 5,930,000 a,c 5,930,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.30 6/8/10 1,500,000 1,500,000 Texas6.3% Greenville Industrial Development Corporation, IDR (Woodgrain Project) (LOC; General Electric Capital Corp.) 0.37 6/7/10 3,225,000 a 3,225,000 Harris County Health Facilities Development Corporation, Revenue (Saint Luke's Episcopal Hospital) (Liquidity Facility: Bank of America, JPMorgan Chase Bank and Northern Trust Co.) 0.30 6/1/10 5,220,000 a,b 5,220,000 Texas, TRAN 2.50 8/31/10 5,000,000 5,025,563 Vermont1.4% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; Credit Agricole NA) 0.50 7/15/10 3,000,000 3,000,000 Virginia1.2% Hanover County Industrial Development Authority, IDR (Virginia Iron and Metal Company Inc., Project) (LOC; Branch Banking and Trust Co.) 0.37 6/7/10 2,555,000 a 2,555,000 Washington1.2% Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.44 6/7/10 2,480,000 a 2,480,000 Wisconsin6.6% Manitowoc County, Note Anticipation Notes 1.75 10/1/10 3,000,000 d 3,010,470 Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wachovia Bank) 0.49 6/7/10 3,015,000 a 3,015,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One) 0.35 6/7/10 3,060,000 a,b 3,060,000 Wisconsin Health and Educational Facilities Authority, Revenue, Refunding (Lawrence University of Wisconsin) (LOC; JPMorgan Chase Bank) 0.30 6/7/10 4,035,000 a 4,035,000 Wisconsin Rural Water Construction Loan Program Commission, Revenue, BAN 1.50 11/15/10 1,000,000 1,003,401 Total Investments (cost $216,218,853) 100.8% Liabilities, Less Cash and Receivables (.8%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at May 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At May 31, 2010, the fund had $54,288,466 or 25.3% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from health care. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2010, these securities amounted to $21,750,000 or 10.1% of net assets. d Purchased on a delayed delivery basis. At May 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment In Lieu Of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 216,218,853 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost (other than those securities covered by a Capital Support Agreement, as described in Note 1(e) below, which are carried at market value based upon valuations provided by an independent pricing service approved by the Board of Directors) in accordance with Rule 2a-7 of the Act, which has been determined by the funds Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC New Jersey Municipal Money Market Fund May 31, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments100.1% Rate (%) Date Amount ($) Value ($) Atlantic City Board of Education, GO Notes, Refunding 5.75 12/1/10 360,000 368,466 Atlantic County, GO Notes 1.50 10/1/10 200,000 200,531 Bergen County Improvement Authority, County-Guaranteed Revenue (County Administration Complex) 2.75 11/15/10 125,000 126,108 Bergen County Improvement Authority, Governmental Loan Revenue (Bergen County Guaranteed) 2.00 2/15/11 100,000 100,699 Berkeley Township, GO Notes 3.00 1/15/11 315,000 319,203 Berlin Borough, GO Notes 5.25 9/15/10 200,000 202,597 Bloomfield Township, GO Notes, BAN 1.50 1/20/11 416,616 418,595 Bloomfield Township Parking Authority, Parking Project Note 1.50 2/2/11 500,000 501,323 Camden County Improvement Authority, County Guaranteed LR 4.13 9/1/10 100,000 100,850 Camden County Improvement Authority, County Guaranteed LR, Refunding 5.00 9/1/10 205,000 207,039 Camden County Municipal Utilities Authority, County Agreement Sewer Revenue, Refunding 5.00 7/15/10 115,000 115,581 Cinnaminson Township Board of Education, GO Notes, Refunding 3.00 8/1/10 100,000 100,332 Clinton, GO Notes, BAN 1.00 8/27/10 747,000 747,371 Clinton Town Board of Education, GO Notes, Refunding 3.00 8/15/10 100,000 100,406 Clinton Township, GO Notes (General Improvement) 4.50 7/1/10 100,000 100,288 East Brunswick Township Board of Education, GO Notes 4.00 5/15/11 100,000 102,839 East Rutherford Borough, GO Notes (General Improvement) 2.00 11/1/10 500,000 502,814 East Windsor Township, GO Notes (General Improvement) 2.00 7/1/10 475,000 475,508 Essex County, GO Notes, Refunding 5.00 11/15/10 150,000 152,950 Evesham Township Board of Education, GO Notes, Refunding 4.00 9/1/10 100,000 100,811 Fair Haven Borough, GO Notes 3.00 3/1/11 100,000 101,721 Fair Haven Borough School District, Temporary Notes 2.00 9/28/10 1,000,000 1,001,929 Gloucester County, GO Notes (County College) 2.00 10/15/10 195,000 195,815 Hawthorne Borough, GO Notes, BAN 2.00 10/8/10 560,000 561,391 Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 1.75 9/3/10 2,400,000 2,405,195 Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 1.75 9/22/10 2,000,000 2,005,215 Irvington Township, GO Notes, Refunding, BAN 2.35 3/11/11 1,000,000 1,002,659 Lambertville, GO Notes (General Improvement) 2.00 3/1/11 150,000 151,226 Lambertville, GO Notes, BAN 1.50 5/4/11 307,000 308,684 Lenape Regional High School District Board of Education, GO Notes, Refunding 4.50 4/1/11 100,000 102,887 Leonia Board of Education, GO Notes, BAN 1.00 7/29/10 1,000,000 1,000,413 Manchester Township, GO Notes 4.13 3/1/11 325,000 332,903 Marlboro Township, GO Notes, Refunding 1.25 12/1/10 600,000 601,795 Marlboro Township Board of Education, GO Notes, Refunding 4.50 7/15/10 125,000 125,581 Mercer County Improvement Authority, Revenue, Refunding (County Courthouse Project) 3.00 11/1/10 500,000 504,888 Middle Township, GO Notes, BAN 1.00 7/13/10 1,000,000 1,000,297 Middlesex County, COP (Master Lease Agreement with Civic Square IV Redevelopment Associates, LLC) 5.00 8/1/10 225,000 226,518 Middlesex County Improvement Authority, County-Guaranteed Open Space Trust Fund Revenue, Refunding 3.00 9/15/10 100,000 100,634 Middletown Township Board of Education, GO Notes 4.00 8/1/10 185,000 186,034 Milford Borough, GO Notes, BAN 1.50 10/14/10 800,000 802,198 Monmouth County Improvement Authority, Capital Equipment Pooled Lease Revenue 4.00 10/1/10 100,000 101,079 Monmouth County Improvement Authority, Revenue (Howell Township Board of Education Improvement Project) 3.60 7/15/10 125,000 125,445 Monmouth County Improvement Authority, Revenue (Howell Township Board of Education Refunding Project) 2.00 7/15/10 115,000 115,173 New Jersey, COP, Refunding (Equipment Lease Purchase Agreement) 5.25 6/15/10 350,000 350,538 New Jersey, GO Notes, Refunding 5.25 7/15/10 295,000 296,589 New Jersey, GO Notes, Refunding 5.00 8/1/10 150,000 151,099 New Jersey, GO Notes, Refunding 6.00 2/15/11 100,000 103,717 New Jersey, GO Notes, Refunding 6.00 2/15/11 200,000 207,364 New Jersey Building Authority, State Building Revenue, Refunding 5.25 12/15/10 245,000 250,831 New Jersey Economic Development Authority, Economic Growth Revenue (Greater Mercer County Composite Issue) (LOC; Wachovia Bank) 0.93 6/7/10 370,000 a 370,000 New Jersey Economic Development Authority, EDR (AJV Holdings LLC Project) (LOC; JPMorgan Chase Bank) 0.85 6/7/10 375,000 a 375,000 New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.44 6/7/10 1,110,000 a 1,110,000 New Jersey Economic Development Authority, EDR (Ranney School Project) (LOC; Banco Santander) 0.46 6/7/10 4,000,000 a 4,000,000 New Jersey Economic Development Authority, EDR (The Center School Project) (LOC; Bank of America) 0.42 6/7/10 315,000 a 315,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC) (LOC; JPMorgan Chase Bank) 0.44 6/7/10 1,210,000 a 1,210,000 New Jersey Economic Development Authority, First Mortgage Revenue, Refunding (Winchester Gardens at Ward Homestead Project) (LOC; Valley National Bank) 0.59 6/7/10 5,800,000 a 5,800,000 New Jersey Economic Development Authority, IDR (CST Products, LLC Project) (LOC; National Bank of Canada) 0.43 6/7/10 2,400,000 a 2,400,000 New Jersey Economic Development Authority, Market Transition Facility Senior Lien Revenue, Refunding 5.00 7/1/10 100,000 100,328 New Jersey Economic Development Authority, Revenue (G&W Laboratories, Inc. Project) (LOC; Wachovia Bank) 0.44 6/7/10 3,230,000 a 3,230,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wachovia Bank) 0.44 6/7/10 1,600,000 a 1,600,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wachovia Bank) 0.44 6/7/10 845,000 a 845,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; Commerce Bank NA) 0.40 6/7/10 1,200,000 a 1,200,000 New Jersey Economic Development Authority, Revenue (Richmond Industries, Inc. and Richmond Realty, LLC Projects) (LOC; Commerce Bank NA) 0.40 6/7/10 490,000 a 490,000 New Jersey Economic Development Authority, Revenue (The Baptist Home Society of New Jersey Project) (LOC; Valley National Bank) 0.45 6/7/10 3,180,000 a 3,180,000 New Jersey Economic Development Authority, Revenue (Visiting Nurse Association Home Care, Inc. Project) (LOC; Wells Fargo Bank) 0.52 6/7/10 655,000 a 655,000 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/10 100,000 100,151 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/10 940,000 941,527 New Jersey Economic Development Authority, School Facilities Construction Revenue 4.00 9/1/10 350,000 352,969 New Jersey Economic Development Authority, School Facilities Construction Revenue 4.00 12/15/10 150,000 152,486 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 3/1/11 300,000 310,266 New Jersey Educational Facilities Authority, Higher Education Facilities Trust Fund Revenue, Refunding 5.00 9/1/10 150,000 151,596 New Jersey Educational Facilities Authority, Revenue (Higher Education Capital Improvement Fund Issue) 5.25 9/1/10 100,000 101,062 New Jersey Educational Facilities Authority, Revenue (Princeton University) 4.00 7/1/10 200,000 200,555 New Jersey Educational Facilities Authority, Revenue, Refunding (The College of Saint Elizabeth Issue) (LOC; RBS Citizens NA) 0.45 6/7/10 5,090,000 a 5,090,000 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds 4.00 9/1/10 100,000 100,835 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds 5.50 9/1/10 250,000 253,043 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Dexia Credit Locale) 0.42 6/7/10 10,455,000 a 10,455,000 New Jersey Sports and Exposition Authority, State Contract Revenue, Refunding 3.00 9/1/10 700,000 703,763 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/10 150,000 150,250 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 6/15/10 200,000 200,340 New Jersey Transportation Trust Fund Authority (Transportation System) 6.50 6/15/10 135,000 135,306 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.45 6/7/10 8,000,000 a 8,000,000 Newark, GO Notes 4.00 7/15/10 175,000 175,576 Newark, GO Notes, BAN (Water Utility) 1.25 6/17/10 1,487,000 1,487,302 North Brunswick Township Board of Education, GO Notes, Refunding 3.00 7/15/10 135,000 135,379 North Wildwood, GO Notes (General Improvement) 2.50 11/1/10 650,000 654,868 Nutley Township, GO Notes (General Improvement) 4.85 8/15/10 100,000 100,838 Ocean County Utilities Authority, Wastewater Revenue, Refunding 5.00 1/1/11 100,000 102,501 Old Bridge Township, GO Notes, Refunding 2.25 6/1/10 510,000 510,000 Passaic County, GO Notes, Refunding (County College and General Improvement) 1.75 9/1/10 365,000 365,684 Plainfield, GO Notes, Refunding 3.00 9/15/10 635,000 638,614 Pohatcong Township, GO Notes 3.00 5/1/11 350,000 356,679 Port Authority of New York and New Jersey, Equipment Notes 0.43 6/7/10 1,745,000 a 1,745,000 Port Authority of New York and New Jersey, Equipment Notes 0.43 6/7/10 1,615,000 a 1,615,000 Red Bank Borough Board of Education, GO Notes, Refunding 3.50 5/1/11 100,000 102,452 River Edge Borough, GO Notes (General Improvement) 2.00 11/15/10 245,000 246,505 Shore Regional High School District Board of Education, GO Notes 2.00 9/15/10 499,000 500,871 Somerset County Improvement Authority, County Guaranteed Governmental Loan Revenue 1.25 10/1/10 130,000 130,259 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 0.34 6/7/10 275,000 a,b 275,000 Trenton, GO Notes 3.00 7/15/10 100,000 100,253 Trenton, GO Notes, Refunding 3.00 3/15/11 295,000 c 299,508 Upper Freehold Township, GO Notes (General Improvement) 2.00 11/15/10 350,000 352,150 Ventnor City, GO Notes, BAN 1.50 8/25/10 1,000,000 1,001,621 Wanaque Valley Regional Sewer Authority, Temporary Financing Notes 3.00 9/24/10 500,000 501,544 Warren Township Sewerage Authority, Sewer System Revenue 3.00 12/1/10 100,000 101,119 Washington Township Board of Education, GO Notes 4.75 1/1/11 185,000 189,448 Wayne Township, GO Notes, Refunding 2.50 10/1/10 100,000 100,580 West Paterson Borough, GO Notes, Refunding 3.25 8/1/10 200,000 200,899 West Windsor Township, GO Notes (General Improvement) 4.00 11/15/10 100,000 101,474 Wildwood Crest Borough, GO Notes 3.63 9/1/10 125,000 125,883 Wildwood Crest Borough, GO Notes 3.00 11/1/10 650,000 655,408 Woodbridge Township, GO Notes (General Improvement) 4.00 2/1/11 200,000 204,269 Woodbury Board of Education, GO Notes 4.50 3/15/11 120,000 123,280 Woodcliff Lake, GO Notes, BAN 1.50 9/23/10 700,000 701,736 Total Investments (cost $87,645,306) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at May 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2010, this security amounted to $275,000 or 0.3% of net assets. c Purchased on a delayed delivery basis. At May 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 87,645,306 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost (other than those securities covered by a Capital Support Agreement, as described in Note 1(e) below, which are carried at market value based upon valuations provided by an independent pricing service approved by the Board of Directors) in accordance with Rule 2a-7 of the Act, which has been determined by the funds Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund May 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.0% Rate (%) Date Amount ($) Value ($) Alabama.9% Alabama State Board of Education, Revenue (Calhoun Community College) (Insured; AMBAC) 5.00 5/1/25 5,155,000 5,329,651 Alaska1.9% Alaska Housing Finance Corporation, Mortgage Revenue 5.10 6/1/12 705,000 705,268 Alaska Industrial Development and Export Authority, Revenue (Providence Health and Services) 5.00 10/1/31 4,790,000 4,872,963 Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/27 4,645,000 5,003,501 Arizona.9% Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,173,680 Salt River Project Agricultural Improvement and Power District, COP (Desert Basin Independent Trust) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,700,000 2,972,349 Arkansas.2% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 1,025,000 1,093,552 California11.9% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/27 2,000,000 2,186,100 Beaumont Financing Authority, Local Agency Revenue (Insured; AMBAC) 4.75 9/1/33 7,065,000 6,107,551 California, Economic Recovery Bonds 5.00 7/1/20 3,000,000 3,352,710 California, GO 5.25 10/1/16 295,000 298,157 California, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 9/1/10 105,000 a 106,323 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,561,175 California, GO (Various Purpose) 5.75 4/1/31 6,700,000 7,143,808 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,289,290 California Educational Facilities Authority, Revenue (Pomona College) 0.00 7/1/30 3,005,000 b 1,107,132 California Public Works Board, LR (University of California) (Insured; AMBAC) 5.40 12/1/16 1,000,000 1,002,880 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 1,960,483 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 b 877,998 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/26 2,575,000 b 1,005,331 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 b 726,980 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 2,770,000 2,506,296 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 7,775,000 6,189,133 Los Angeles, Wastewater System Revenue 5.75 6/1/34 2,500,000 2,794,100 Los Angeles Harbor Department, Revenue 5.25 8/1/25 3,500,000 3,869,845 Nevada Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/22 1,160,000 1,223,382 Pajaro Valley Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 1,500,000 b 594,540 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/27 4,110,000 b 1,521,604 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/28 4,000,000 b 1,382,920 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,112,980 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,113,340 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,538,038 San Juan Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/20 1,425,000 1,546,667 Tustin Unified School District Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 0.00 9/1/21 1,615,000 b 873,602 University of California Regents, General Revenue 5.75 5/15/31 2,000,000 2,278,420 Walnut Valley Unified School District, GO (Insured; FGIC) 6.50 8/1/19 1,765,000 1,780,426 West Sacramento Redevelopment Agency, Tax Allocation Revenue (West Sacramento Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 4.75 9/1/16 800,000 801,944 Colorado2.0% Black Hawk, Device Tax Revenue 5.00 12/1/14 500,000 518,560 Black Hawk, Device Tax Revenue 5.00 12/1/18 600,000 591,018 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,192,760 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,333,164 Colorado Health Facilities Authority, Revenue (Porter Place, Inc. Project) (Collateralized; GMNA) 5.88 1/20/20 1,940,000 1,964,716 Colorado Water Resources and Power Development Authority, Drinking Water Revenue 5.25 9/1/15 1,000,000 1,003,680 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 2,016,140 Northwest Parkway Public Highway Authority, Senior Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 0.00 6/15/11 7,300,000 a,b 2,884,084 Delaware1.1% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 4.90 5/1/11 5,000,000 5,071,150 Delaware Housing Authority, Revenue 5.15 7/1/17 370,000 377,570 Delaware Housing Authority, Revenue 5.40 7/1/24 535,000 552,569 District of Columbia.4% Metropolitan Washington Airports Authority, Dulles Toll Road First Senior Lien Revenue (Dulles Metrorail and Capital Improvement Projects) 5.00 10/1/39 1,000,000 1,040,830 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Revenue 5.13 7/1/32 1,000,000 1,070,830 Florida6.5% Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/36 4,100,000 4,130,709 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program-Florida Universities) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/17 2,000,000 2,024,780 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 1,091,640 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 5.13 2/1/31 3,500,000 3,547,390 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,720,345 Florida State University Financial Assistance Inc., Educational and Athletic Facilities Improvement Revenue (Insured; AMBAC) 5.00 10/1/18 1,705,000 1,780,702 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; CIFG) 5.00 10/1/22 1,820,000 1,912,656 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 2,500,000 2,587,650 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,324,788 Miami-Dade County School Board, COP (Miami-Dade County School Board Foundation, Inc.) (Insured; AMBAC) 5.00 11/1/26 1,000,000 1,013,670 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/28 6,800,000 7,301,908 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 2,712,303 University of Central Florida, COP (UCF Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,837,665 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 5.38 12/1/19 1,525,000 1,644,774 Georgia2.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 1,640,000 1,809,970 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 1,000,000 1,049,220 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,353,984 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) 6.25 6/15/34 3,895,000 4,254,625 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 6/15/38 2,000,000 2,124,100 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/32 1,240,000 1,281,441 Hawaii1.0% Hawaii, Airports System Revenue 5.25 7/1/26 5,000,000 5,347,350 Idaho2.1% Boise State University, Student Union and Housing System Revenue (Insured; FGIC) (Prerefunded) 5.38 4/1/12 5,000 a 5,434 Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 7.38 6/1/40 5,600,000 6,381,648 Caldwell, Parity Lien Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.75 9/1/11 2,625,000 a 2,794,575 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 2,500,000 2,786,425 Illinois3.5% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 2,500,000 2,680,625 Huntley, Special Service Area Number Nine Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 5.10 3/1/28 3,500,000 3,658,305 Illinois, GO 5.00 1/1/24 2,500,000 2,640,300 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.00 2/1/28 750,000 784,612 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.25 2/1/33 500,000 526,370 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/28 1,000,000 1,048,210 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,000,000 1,839,040 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,265,620 Kentucky.7% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 5.25 9/1/26 1,500,000 1,391,415 Ohio County, PCR (Big Rivers Electric Corporation Project) 6.00 7/15/31 2,500,000 c 2,511,300 Louisiana1.2% Louisiana Office Facilities Corporation, LR (Louisiana State Capital Complex Program) (Insured; AMBAC) 5.50 5/1/15 705,000 731,691 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/23 2,000,000 2,277,420 Orleans Parish School Board, Public School Revenue (Insured; FGIC) 5.20 2/1/14 3,465,000 3,464,688 Maine.8% Maine Housing Authority, Mortgage Purchase Bonds 5.35 11/15/21 4,290,000 4,312,008 Maryland1.4% Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,400,130 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,075,000 1,075,720 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue (Single Family Program) 4.75 4/1/13 2,890,000 2,918,553 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,024,450 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/14 1,295,000 1,423,373 Massachusetts1.4% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,288,650 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,313,373 Michigan13.9% Allegan Hospital Finance Authority, HR (Allegan General Hospital) 6.88 11/15/17 1,000,000 1,010,540 Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/14 8,000,000 b 7,267,120 Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 b 698,579 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 1,500,000 1,758,855 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,000,000 1,208,470 Detroit, Water Supply System Revenue (Insured; FGIC) (Prerefunded) 5.75 7/1/11 4,000,000 a 4,252,800 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,200,000 1,024,368 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 956,764 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,152,730 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 2,250,000 2,255,377 Dickinson County Healthcare System, HR (Insured; ACA) 5.50 11/1/13 1,555,000 1,572,525 Dickinson County Healthcare System, HR (Insured; ACA) 5.70 11/1/18 1,800,000 1,808,946 Grand Rapids, Water Supply System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,055,690 Grand Valley State University, Revenue (Insured; FGIC) (Prerefunded) 5.25 12/1/10 3,000,000 a 3,075,750 Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 b 4,556,095 Jonesville Community Schools, GO Unlimited Tax (School Bond Loan Fund Guaranteed) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/16 685,000 752,116 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 3,000,000 3,526,740 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 4,555,000 4,827,298 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 2,000,000 1,869,360 Michigan Hospital Finance Authority, HR (MidMichigan Obligated Group) 5.00 4/15/36 4,250,000 4,077,068 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) (Insured; AMBAC) 6.00 12/1/27 1,475,000 1,501,226 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) (Insured; AMBAC) (Prerefunded) 6.00 12/1/10 25,000 a 25,905 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 3,040,000 2,595,947 Michigan Strategic Fund, LOR (NSF International Project) 5.13 8/1/19 700,000 706,986 Michigan Strategic Fund, LOR (NSF International Project) 5.25 8/1/26 2,000,000 2,001,000 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 1,250,000 1,254,988 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/34 6,000,000 4,941,840 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,349,980 Pontiac Tax Increment Finance Authority, Revenue (Prerefunded) 6.38 6/1/12 3,170,000 a 3,548,657 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 3,700,000 4,635,952 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 1,500,000 1,706,040 Summit Academy North, Public School Academy Revenue 5.50 11/1/35 1,500,000 1,139,490 Wayne State University Board of Governors, General Revenue (Insured; AMBAC) 5.00 11/15/36 1,000,000 1,029,450 Wayne State University Board of Governors, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/30 2,000,000 2,094,080 Mississippi.2% Mississippi Development Bank, Special Obligation Revenue (Waveland, GO Public Improvement Bond Project) (Insured; AMBAC) 5.00 11/1/20 1,315,000 1,375,845 Missouri.5% Missouri Housing Development Commission, MFHR (Collateralized; FHA) 4.85 12/1/11 150,000 157,662 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.25 12/1/16 435,000 446,232 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.38 12/1/18 580,000 592,905 Saint Louis County, Annual Appropriation-Supported Tax Increment Revenue (Lambert Airport Eastern Perimeter Redevelopment Project) (Insured; AMBAC) 5.00 2/15/25 1,265,000 1,344,240 Nebraska.4% Municipal Energy Agency of Nebraska, Power Supply System Revenue (Insured; AMBAC) 5.25 4/1/16 2,305,000 2,468,586 Nevada1.4% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 2,865,000 2,981,663 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 5,000,000 5,041,500 New Hampshire.4% New Hampshire Housing Finance Authority, Multi-Family Revenue 5.05 7/1/12 760,000 773,323 New Hampshire Housing Finance Authority, Multi-Family Revenue 5.15 7/1/13 1,175,000 1,193,177 New Jersey.8% New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 65,000 79,648 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 185,000 220,829 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 5,000,000 4,112,450 New York1.2% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,699,900 New York City, GO 5.00 8/1/28 1,000,000 1,076,110 North Carolina9.5% Appalachian State University, Housing and Student Center System Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.60 7/15/10 1,000,000 a 1,016,780 Cabarrus County, COP (Installment Financing Contract) 5.50 4/1/14 2,000,000 2,105,240 Charlotte, GO 5.00 7/1/21 1,525,000 1,590,285 Charlotte, GO 5.00 7/1/22 2,110,000 2,195,096 Charlotte, Water and Sewer System Revenue 5.00 7/1/34 2,000,000 2,158,240 Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) 5.00 1/15/39 1,000,000 1,016,430 Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,960,767 Durham County, GO Public Improvement Bonds 5.00 6/1/18 1,000,000 1,138,970 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,060,610 Monroe, COP (Installment Financing Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.50 3/1/39 1,000,000 1,056,080 New Hanover County, GO Public Improvement Bonds (Prerefunded) 5.75 11/1/10 1,700,000 a 1,773,542 North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/28 2,205,000 2,411,498 North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (Wake Forest University) 5.00 1/1/38 1,000,000 1,061,240 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) 5.00 10/1/38 1,005,000 1,064,195 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) (Prerefunded) 5.13 10/1/12 1,000,000 a 1,101,480 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 6,000,000 6,307,620 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,172,850 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Pennybyrn at Maryfield Project) 6.13 10/1/35 1,000,000 770,500 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) 5.25 7/1/19 1,135,000 1,177,824 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 1,750,000 1,947,505 North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) (Prerefunded) 5.50 11/1/10 1,000,000 a 1,031,020 North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) (Prerefunded) 5.50 11/1/10 2,000,000 a 2,062,040 North Carolina Medical Care Commission, HR (Southeastern Regional Medical Center) 6.25 6/1/29 2,000,000 2,017,240 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 b 2,317,034 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Cypress Glen Retirement Community) 6.00 10/1/33 1,000,000 925,600 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Givens Estates Project) (Prerefunded) 6.50 7/1/13 1,000,000 a 1,170,840 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 3,250,000 3,069,560 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/30 1,000,000 1,035,980 Oak Island, Enterprise System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/34 1,000,000 1,096,890 Onslow County Hospital Authority, FHA Insured Mortgage Revenue (Onslow Memorial Hospital Project) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/25 1,250,000 1,305,100 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,058,260 Raleigh, Combined Enterprise System Revenue 5.00 3/1/31 1,175,000 1,248,179 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 1,052,540 Ohio1.9% Elyria City School District, GO Classroom Facilities and School Improvement Bonds (Insured; XLCA) 5.00 12/1/35 3,300,000 3,342,801 Maple Heights City School District Board of Education, COP (Wylie Athletic Complex Project) 6.00 11/1/28 1,150,000 1,181,280 Montgomery County, Revenue (Miami Valley Hospital) 6.25 11/15/33 2,000,000 2,118,540 Ohio Water Development Authority, Water Development Revenue (Fresh Water Improvement Series) (Prerefunded) 4.75 6/1/12 1,455,000 a 1,574,499 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,585,000 2,244,219 Oklahoma.2% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,177,642 Oregon.6% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,651,790 Oregon Department of Administrative Services, Lottery Revenue 5.00 4/1/29 1,500,000 1,627,575 Pennsylvania5.1% Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 2,000,000 1,863,100 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/17 4,000,000 4,533,640 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 6.00 1/1/25 2,000,000 1,667,440 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,763,120 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,016,890 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 1,500,000 1,506,135 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,811,550 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,450,000 2,541,826 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 2,000,000 2,217,220 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 3,500,000 3,795,820 Philadelphia Hospitals and Higher Education Facilities Authority, Health System Revenue (Jefferson Health System) 5.00 5/15/11 1,410,000 1,414,695 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/14 270,000 284,610 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.25 12/1/11 730,000 a 798,700 Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 6.05 4/1/14 2,500,000 2,503,575 Texas8.2% Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 6.00 1/1/15 1,580,000 1,579,889 Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) 6.25 12/15/17 2,170,000 2,268,127 Corpus Christi, Combination Tax and Municipal Hotel Occupancy Tax Revenue, Certificates of Obligation (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/18 1,955,000 2,127,646 Del Mar College District, Limited Tax Bonds (Insured; FGIC) 5.25 8/15/17 1,295,000 1,445,790 Denton Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/23 135,000 b 65,803 El Paso Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/20 415,000 447,428 Galveston County, Combination Tax and Revenue Certificates of Obligation (Insured; AMBAC) 5.25 2/1/18 1,000,000 1,083,830 Houston, Tax and Revenue Certificates of Obligation (Prerefunded) 5.63 3/1/11 300,000 a 311,685 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/21 525,000 531,893 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/21 740,000 749,716 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/29 1,000,000 1,005,260 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/30 4,000,000 b 1,376,160 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/31 9,110,000 b 2,951,002 Lower Colorado River Authority, Transmission Contract and Improvement Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/30 2,500,000 2,626,075 Lubbock Health Facilities Development Corporation, Revenue (Sears Plains Retirement Corporation Project) (Collateralized; GNMA) 5.50 1/20/21 995,000 1,013,089 Lubbock Housing Finance Corporation, MFHR (Las Colinas, Quail Creek and Parkridge Place Apartments Projects) 6.00 7/1/22 1,175,000 993,310 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,373,905 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.50 8/15/20 1,100,000 1,200,430 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/27 1,000,000 b 431,460 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 4,675,000 b 1,903,426 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,424,434 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/33 5,000,000 5,354,800 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 3,000,000 3,230,760 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,081,244 Plano Independent School District, School Building Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/28 5,090,000 5,532,016 San Antonio, Electric and Gas Systems Revenue 5.50 2/1/20 255,000 309,805 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 b 1,762,811 Sharyland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/17 1,130,000 1,236,378 Texas National Research Laboratory Commission Financing Corporation, LR (Superconducting Super Collider Project) 6.95 12/1/12 365,000 398,262 Virginia6.3% Albemarle County Industrial Development Authority, HR (Martha Jefferson Hospital) 5.25 10/1/15 1,445,000 1,558,996 Amherst Industrial Development Authority, Educational Facilities Revenue (Sweet Briar College) 5.00 9/1/26 1,000,000 1,006,870 Bristol, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/20 2,185,000 2,247,906 Capital Region Airport Commission, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/31 1,000,000 1,045,980 Chesapeake, Chesapeake Expressway Toll Road Revenue 5.63 7/15/19 900,000 910,431 Chesapeake, GO Public Improvement Bonds 5.50 12/1/17 1,750,000 1,881,233 Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,182,440 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,078,300 Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,749,450 Dulles Town Center Community Development Authority, Special Assessment Revenue (Dulles Town Center Project) 6.25 3/1/26 2,825,000 2,712,678 Fairfax County Redevelopment and Housing Authority, LR (James Lee Community Center) (Prerefunded) 5.25 6/1/11 1,120,000 a 1,174,622 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/19 1,200,000 1,284,036 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,209,220 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,114,400 Peninsula Ports Authority of Virginia, Residential Care Facility Revenue (Virginia Baptist Homes) 5.40 12/1/33 500,000 337,465 Prince William County Industrial Development Authority, Educational Facilities Revenue (The Catholic Diocese of Arlington) 5.50 10/1/33 1,000,000 1,014,160 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 2,900,000 3,244,839 Roanoke Industrial Development Authority, HR (Carilion Health System) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/21 2,500,000 2,585,600 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 1,000,000 a 1,178,360 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) 5.00 6/1/36 785,000 749,832 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 a 251,105 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.38 1/1/36 1,500,000 1,630,590 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,067,280 Virginia Resources Authority, Clean Water State Revolving Fund Revenue 5.00 10/1/29 1,000,000 1,093,650 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,291,420 Washington2.1% FYI Properties, LR (State of Washington Department of Information Services Project) 5.50 6/1/34 1,000,000 1,078,770 Washington, GO (Various Purpose) 5.00 2/1/28 3,155,000 3,457,628 Washington Economic Development Finance Authority, EDR (Benaroya Research Institute at Virginia Mason Project) 4.00 6/1/24 2,645,000 2,453,978 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,500,000 3,795,225 Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/15/24 1,000,000 1,067,670 Wisconsin.6% Milwaukee Housing Authority, MFHR (Veterans Housing Projects) (Collateralized; FNMA) 5.10 7/1/22 1,000,000 1,064,020 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,188,180 U.S. Related5.7% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 7/1/10 1,500,000 a 1,507,740 Government of Guam, GO 6.75 11/15/29 500,000 535,335 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 2,000,000 2,021,220 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 1,000,000 1,061,040 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/29 1,315,000 1,407,813 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/26 2,360,000 2,410,740 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,250,000 3,339,473 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,000,000 2,024,920 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) (Prerefunded) 5.00 7/1/15 1,000,000 a 1,169,070 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 1,000,000 1,058,190 Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 8/1/26 1,500,000 1,907,490 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,038,520 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,860,000 8,528,414 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 1,000,000 1,132,820 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) (Prerefunded) 6.50 10/1/10 3,000,000 a 3,090,810 Total Long-Term Municipal Investments (cost $534,775,082) Short-Term Municipal Coupon Maturity Principal Investment.0% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) (cost $200,000) 0.27 6/1/10 200,000 d Total Investments (cost $534,975,082) 99.0% Cash and Receivables (Net) 1.0% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Purchased on a delayed delivery basis. d Variable rate demand note - rate shown is the interest rate in effect at May 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $534,975,082. Net unrealized appreciation on investments was $20,914,580 of which $28,266,567 related to appreciated investment securities and $7,351,987 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 555,889,662 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Inverse Floater Securities: The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund May 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.9% Rate (%) Date Amount ($) Value ($) Alabama1.0% Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 2,500,000 2,198,525 Alaska.6% Alaska Industrial Development and Export Authority, Community Provider Revenue (Boys and Girls Home and Family Services, Inc. Project) 5.88 12/1/27 2,000,000 1,421,420 Arizona5.6% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,375,990 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,219,883 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,000,000 2,677,020 Pinal County Electrical District Number 4, Electric System Revenue 6.00 12/1/38 1,150,000 1,174,553 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) 5.25 9/1/30 2,800,000 2,765,392 California8.3% California, GO (Various Purpose) 6.50 4/1/33 2,000,000 2,265,900 California Pollution Control Financing Authority, SWDR (Waste Management, Inc. Project) 5.13 11/1/23 1,500,000 1,506,000 California Statewide Communities Development Authority, Revenue (Bentley School) 6.75 7/1/32 985,000 903,304 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 3,300,000 2,926,341 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 1,000,000 1,110,290 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 6,250,000 4,975,187 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 2,000,000 1,466,540 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 6.63 8/1/39 2,000,000 2,142,940 Silicon Valley Tobacco Securitization Authority, Tobacco Settlement Asset-Backed Bonds (Santa Clara County Tobacco Securitization Corporation) 0.00 6/1/36 5,710,000 a 568,488 Colorado1.3% Colorado Educational and Cultural Facilities Authority, Independent School Improvement Revenue (Vail Christian High School Project) 5.50 6/1/37 2,000,000 b,c 1,191,860 Colorado Health Facilities Authority, Revenue (Christian Living Communities Project) 5.75 1/1/37 1,800,000 1,582,848 El Paso County, SFMR (Collateralized: FNMA and GNMA) 6.20 11/1/32 165,000 167,614 Connecticut1.3% Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) 6.15 4/1/35 1,200,000 1,203,780 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,735,000 1,735,833 Delaware.5% Delaware Economic Development Authority, Gas Facilities Revenue (Delmarva Power and Light Company Project) 5.40 2/1/31 1,000,000 1,026,700 District of Columbia2.1% District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 6.65 6/1/30 1,995,000 2,122,441 District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 7.50 12/1/30 1,095,000 1,164,357 District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 11,560,000 a 413,039 Metropolitan Washington Airports Authority, Dulles Toll Road Second Senior Lien Revenue (Dulles Metrorail and Capital Improvements Projects) 0.00 10/1/37 4,000,000 a 688,520 Metropolitan Washington Airports Authority, Special Facility Revenue (Caterair International Corporation) 10.13 9/1/11 220,000 218,308 Florida.9% Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 b 1,999,320 Georgia3.3% Atlanta, Water and Wastewater Revenue 6.00 11/1/27 1,500,000 1,647,045 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) 6.00 9/1/30 4,000,000 4,033,080 Georgia Housing and Finance Authority, SFMR 5.60 12/1/32 1,610,000 1,619,918 Hawaii.5% Hawaii, Airports System Revenue 5.25 7/1/28 1,000,000 1,057,760 Idaho1.8% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 4,000,000 4,027,800 Illinois5.4% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.00 10/1/33 330,000 345,800 Harvey, GO 5.63 12/1/32 4,000,000 3,816,040 Illinois Finance Authority, MFHR (DeKalb Supportive Living Facility Project) 6.10 12/1/41 2,750,000 2,207,067 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 3,000,000 2,758,560 Quad Cities Regional Economic Development Authority, MFHR (Heritage Woods of Moline Supportive Living Facility Project) 6.00 12/1/41 1,000,000 778,540 Will Kankakee Regional Development Authority, MFHR (Senior Estates Supportive Living Project) 7.00 12/1/42 2,000,000 1,794,740 Indiana1.0% Indiana Finance Authority, Environmental Facilities Revenue (Indianapolis Power and Light Company Project) 4.90 1/1/16 2,000,000 2,167,440 Iowa.4% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 1,000,000 842,400 Kansas1.2% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 670,000 694,046 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 12/1/35 1,815,000 1,917,257 Kentucky1.6% Kentucky Area Development Districts Financing Trust, COP (Lease Acquisition Program) 5.50 5/1/27 1,070,000 1,093,251 Ohio County, PCR (Big Rivers Electric Corporation Project) 6.00 7/15/31 2,500,000 d 2,511,300 Louisiana5.7% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 4,867,000 2,952,079 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 4,000,000 4,138,680 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 4,000,000 c 2,883,080 Saint James Parish, SWDR (Freeport-McMoRan Partnership Project) 7.70 10/1/22 2,530,000 2,530,152 Maryland2.7% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,024,450 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 3,000,000 3,445,140 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 6.00 1/1/28 1,400,000 1,450,792 Massachusetts.7% Massachusetts Health and Educational Facilities Authority, Revenue (Fisher College Issue) 5.13 4/1/30 1,780,000 1,579,839 Michigan6.2% Charyl Stockwell Academy, COP 5.90 10/1/35 2,080,000 1,692,683 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,500,000 1,812,705 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 1,828,620 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,985,000 3,629,737 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 2,000,000 2,394,680 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 2,500,000 2,207,400 Mississippi1.4% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.90 5/1/22 1,500,000 1,503,885 Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 1,590,000 1,665,318 Missouri1.3% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.63 12/1/28 2,500,000 2,525,400 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 7.50 3/1/31 345,000 366,852 Nevada1.3% Clark County, IDR (Nevada Power Company Project) 5.60 10/1/30 3,000,000 2,832,930 New Hampshire.8% New Hampshire Health and Education Facilities Authority, Revenue (The Memorial Hospital Issue) 5.25 6/1/36 1,900,000 1,666,129 New Jersey3.2% Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 1,000,000 873,410 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/29 3,070,000 3,072,088 New Jersey Economic Development Authority, IDR (Newark Airport Marriott Hotel Project) 7.00 10/1/14 1,510,000 1,513,096 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 1,700,000 1,398,233 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 a 177,120 New Mexico2.2% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.30 12/1/16 1,000,000 1,000,800 Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.25 6/1/40 3,200,000 d 3,214,144 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 625,000 670,981 New York2.5% New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 1,500,000 1,513,785 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 4,000,000 3,907,640 North Carolina.5% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 1,002,870 Ohio1.0% Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 1,000,000 1,073,910 Ohio Air Quality Development Authority, PCR (FirstEnergy Generation Corporation Project) 5.63 6/1/18 1,000,000 1,085,160 Oklahoma.7% Oklahoma Development Finance Authority, SWDR (Waste Management of Oklahoma, Inc. Project) 7.00 12/1/10 1,500,000 1,524,615 Oregon.5% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 1,012,720 Other State.5% Munimae Tax Exempt Subsidiary LLC 5.90 9/30/20 2,000,000 c 1,126,560 Pennsylvania4.8% Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 5,000,000 4,407,800 Montgomery County Higher Education and Health Authority, First Mortgage Improvement Revenue (American Health Foundation/Montgomery, Inc. Project) 6.88 4/1/36 2,000,000 1,749,640 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,056,030 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University Pennsylvania) 6.00 7/1/42 1,500,000 1,513,275 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,825,000 1,813,740 Rhode Island.9% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/32 2,000,000 1,940,120 Tennessee3.0% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/36 1,500,000 1,447,590 Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,100,000 2,131,605 The Health, Educational and Housing Facility Board of the City of Chattanooga, Revenue (Campus Development Foundation Inc. Phase 1, LLC Project) 5.00 10/1/25 425,000 399,780 The Health, Educational and Housing Facility Board of the City of Chattanooga, Revenue (Campus Development Foundation Inc. Phase 1, LLC Project) 6.00 10/1/35 2,800,000 2,581,376 Texas9.0% Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 1,000,000 c 621,820 Brazos River Authority, PCR (TXU Energy Company LLC Project) 5.00 3/1/41 2,500,000 1,108,550 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 1,000,000 1,002,310 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 1,000,000 1,006,190 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (American Airlines, Inc.) 6.00 11/1/14 3,900,000 3,575,754 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 1,000,000 1,000,320 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,337,502 Mission Economic Development Corporation, SWDR (Allied Waste North America, Inc. Project) 5.20 4/1/18 1,500,000 1,506,315 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 1,175,000 1,265,381 North Texas Tollway Authority, Second Tier System Revenue 6.13 1/1/31 3,700,000 3,958,297 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 2,048,220 Virginia1.6% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 3,000,000 3,452,850 Washington2.3% Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.50 6/1/27 1,585,000 1,304,249 Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.60 6/1/37 1,500,000 1,150,950 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.60 9/1/25 1,675,000 1,455,625 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.75 9/1/30 1,250,000 1,057,000 West Virginia2.0% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 2,000,000 1,958,320 The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 1,405,000 1,380,876 West Virginia Economic Development Authority, Solid Waste Disposal Facilities Revenue (Appalachian Power Company - Amos Project) 5.38 12/1/38 1,000,000 1,003,580 Wisconsin.9% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.13 6/1/27 1,920,000 e 2,049,293 Wyoming.4% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 1,000,000 980,310 U.S. Related7.0% Government of Guam, GO 6.75 11/15/29 1,500,000 1,606,005 Government of Guam, LOR (Section 30) 5.38 12/1/24 1,500,000 1,536,450 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 2,000,000 2,122,080 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,000,000 2,024,920 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 3,000,000 3,174,570 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,038,520 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,170,080 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien/Capital Projects) 5.00 10/1/29 1,205,000 1,220,183 Virgin Islands Public Finance Authority, Subordinated Revenue (Virgin Islands Matching Fund Loan Note - Cruzan Project) 6.00 10/1/39 500,000 523,985 Total Long-Term Municipal Investments (cost $225,488,907) Short-Term Municipal Coupon Maturity Principal Investment.2% Rate (%) Date Amount ($) Value ($) California; California Infrastructure and Economic Development Bank, Revenue (Asian Art Museum Foundation of San Francisco) (Insured; National Public Finance Guarantee Corp. and Liquidity Facility; JPMorgan Chase Bank) (cost $500,000) 0.25 6/1/10 500,000 f Total Investments (cost $225,988,907) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Non-income producingsecurity in default. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2010, these securities had a total market value of $5,823,320 or 2.7% of net assets. d Purchased on a delayed delivery basis. e This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Variable rate demand note - rate shown is the interest rate in effect at May 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $225,988,907. Net unrealized depreciation on investments was $6,985,326 of which $9,846,717 related to appreciated investment securities and $16,832,043 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 219,003,581 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 23, 2010 By: /s/ James Windels James Windels Treasurer Date: July 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
